DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first step of scanning with laser light of first power which is weaker”; however, it 
is unclear what element/item the first step is being compared against.   It is unclear whether the Applicant intended to recite “a first step of scanning with laser light of first power which is weaker than a second power”.   Appropriate correction is required.
	Claim 2 recites “a second step of scanning with laser light of second power which is greater”; however, it is unclear what element/item the second step is being compared against.   It is unclear whether the Applicant intended to recite “a second step of scanning with laser light of second power which is greater than the first power.”   
	Claims 3-8 are rejected for at least the reason of their respective dependency from independent claim 1.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio (JP H0518571) in view of Saitoh (US 5,965,042).
With regard to claim 1, Yoshio teaches a laser marking method for a powder compact containing metal powder (para. [0013]).   Yoshio does not a first step of scanning with laser light of first power which is weaker over a predetermined area, to melt and smooth inside of the predetermined area; and a second step of scanning with laser light of second power which is greater, to form a dot formed of a recess of a predetermined depth at a predetermined location in the predetermined area.   However, Saitoh teaches a first step of scanning with laser light of first power which is weaker over a predetermined area, to melt and smooth inside of the predetermined area (cleaning treatment performed prior to the laser marking step in which the laser intensity is adjusted so as to be lower than the laser intensity for marking (col. 2, ln. 34-38; col. 6, ln. 16-26); and a second step of scanning with laser light of second power which is greater, to form a dot formed of a recess of a predetermined depth at a predetermined location in the predetermined area (col. 7, ln. 11-60).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yoshio reference, to include a first step of scanning with laser light of first power which is weaker over a predetermined area, to melt and smooth inside of the predetermined area; and a second step of scanning with laser light of second power which is greater, to form a dot formed of a recess of a predetermined depth at a predetermined location in the predetermined 
With regard to claim 3, with regard to the limitation of the first power falls within a range of 10 W to 25 W inclusive, and the second power falls within a range of 20 W to 50 W inclusive, it is submitted that by adjusting the intensity of the laser power (W), such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation by considering various parameters related to the irradiated laser, the materials forming the powder compact, desired processing details, etc.
With regard to claim 4, with regard to the limitation of a scan speed of the laser light of the first power is 1500 mm/s or more and 2700 mm/s or less, and a scan speed of the laser light of the second power is 250 mm/s or more and 320 mm/s or less, it is submitted that by adjusting the scan speed as claimed, such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation by considering various parameters related to the irradiated laser, the materials forming the powder compact, desired processing details, etc.
With regard to claim 5, Saitoh teaches a third step of scanning with laser light of third power which is weaker than the second power over a portion excluding the dot formed by the second step in the predetermined area (Saitoh teaches that “area sweeping-type cleaning” is performed as the cleaning treatment after the marking step (see col. 8, ln. 63 to col. 9, ln. 5).   Further, in view of the language related to the power level of the cleaning beam (col. 8, ln. 30-43), the energy of the laser beam used in this cleaning treatment is considered to be lower than the energy of the laser beam used for marking.   When area sweeping-type cleaning treatment is performed, it is considered that portions other than marking locations are laser-scanned.  
With regard to claim 6, with regard to the limitation of the third power falls within a range of 10 W to 25 W inclusive, it is submitted that by adjusting the intensity of the laser power (W), such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation by considering various parameters related to the irradiated laser, the materials forming the powder compact, desired processing details, etc.


With regard to claim 8, with regard to the limitation of a surface of the powder compact formed by the first step is smaller in porosity than a normal surface not subjected to the first step, and the dot formed by the second step is a tapered recess whose bottom is rounded, the dot including an opening portion whose plane shape is substantially circular, it is submitted that when the cleaning treatment is performed by laser prior to the marking step (as detailed above), it is considered that the void ratio is smaller, due to the surface of the powder compact being partially melted, then when cleaning treatment is not performed.   Furthermore, which type of laser is irradiated when marking is performed is determinative for obtaining dots formed by marking which are composed of recessed sections in which the planar shype of the opening portions is circular or whether the recessed sections which have a tapered shape in which the bottom section is round would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation by considering various parameters related to the irradiated laser, the materials forming the powder compact, desired processing details, etc.
With regard to claim 9, Yoshio teaches a sintered product obtained by sintering a powder compact containing metal powder (para. [0013]).   Yoshio does not teach a two-dimensional code including a plurality of dots marked by laser marking on a surface of the powder compact, wherein an oxygen content at a surface of the sintered product near the dots is 2 weight percent or less.   However, Saitoh teaches a two-dimension code being formed during marking execution mode (col. 7, ln. 11-60).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yoshio reference, such that a two-dimensional code is formed, as suggested and taught by Saitoh, for the purpose of providing a desired character (col. 7, ln. 11-60).  With regard to the limitation of an oxygen content at a surface of the sintered product near the dots is 2 weight percent or less, as the teachings of Yoshio illustrate that the product disclosed therein is manufactured by the same method for manufacturing a sintered product as in the instant claim, in which .   
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio (JP H0518571) in view of Saitoh (US 5,965,042) as applied to the claims above, and further in view of Suzuki et al. (WO 2017002605)
With regard to claim 2, neither Yoshio or Saitoh teach the second step includes a step of performing, for a plurality of times, rotary irradiation of rotationally irradiating inside a cell in the predetermined area with the laser light spirally from outside to inside.   However, Suzuki teaches the aforementioned recitation, namely Suzuki teaches that laser marking is performed by carrying out multiple times rotation irradiation in which a laser beam is irradiated on the interior of a cell in a prescribed area by rotating the laser beam from the outside toward the inside in a spiral pattern (pg. 3, ln. 37-53; FIGS. 6A-6C, 7)
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yoshio reference, such that the second step includes a step of performing, for a plurality of times, rotary irradiation of rotationally irradiating inside a cell in the predetermined area with the laser light spirally from outside to inside, as suggested and taught by Suzuki, for the purpose of providing a desired shape during the processing operation (pg. 3, ln. 37-53; FIGS. 6A-6C, 7)
		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761